              Case 4:21-cv-00726-DMR Document 37 Filed 04/06/21 Page 1 of 2



 1   Eugene B. Elliot, State Bar No. 111475
     Ethan M. Lowry, State Bar No. 278831
 2   Lauren E. Wood, State Bar No. 280096
     BERTRAND, FOX, ELLIOT, OSMAN & WENZEL
 3
     2749 Hyde Street
 4   San Francisco, California 94109
     Telephone: (415) 353-0999
 5   Facsimile: (415) 353-0990
     Email: eelliot@bfesf.com
 6          elowry@bfesf.com
            lwood@bfesf.com
 7

 8   Attorneys for Defendant
     PETALUMA CITY SCHOOLS
 9
10

11                                  UNITED STATES DISTRICT COURT

12                                NORTHERN DISTRICT OF CALIFORNIA

13   I.R. a minor, through her Guardian Ad Litem,   Case No. 4:21-cv-00726-DMR
     SHERRI RODRIGUEZ,
14                                                  NOTICE OF APPEARANCE OF COUNSEL
            Plaintiff,
15
     v.
16

17   PETALUMA CITY SCHOOLS, STEFAN
     SCHAEFFER, OFFICER DAN MILLER,
18   KRISTINA LEWIS, NATHAN CONTE,
     HAYLEI WATSON WHITE, ALYSSA
19   HODGES, PAYTON YEOMAS, KIM LEWIS
     a.k.a. KIM BADENHOP, NICOLE WATSON,
20   PETER M. WATSON, AMANDA M.
21   LORENZEN, TRISHA L. CONTE,
     JONATHAN L. CONTE, and DOES 1 to 80,
22
            Defendants.
23                                                  Hon. Donna M. Ryu
24

25

26

27

28


     NOTICE OF APPEARANCE OF COUNSEL
     USDC Case No.: 4:21-cv-00726-DMR
              Case 4:21-cv-00726-DMR Document 37 Filed 04/06/21 Page 2 of 2



 1          TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 2          Please take notice that Lauren E. Wood of Bertrand, Fox, Elliot, Osman & Wenzel, 2749 Hyde

 3   Street, San Francisco, California, 94109, hereby appears as counsel on behalf of defendant PETALUMA

 4   CITY SCHOOLS. All pleadings and other documents in this action should also be directed to the

 5   attention of said counsel.

 6

 7   Dated: April 6, 2021                          BERTRAND, FOX, ELLIOT, OSMAN & WENZEL

 8

 9
                                                   By:        /s/ Lauren E. Wood
10                                                       Eugene B. Elliot
                                                         Ethan M. Lowry
11                                                       Lauren E. Wood
                                                         Attorneys for Defendant
12                                                       PETALUMA CITY SCHOOLS
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                     1
     NOTICE OF APPEARANCE OF COUNSEL
     USDC Case No.: 4:21-cv-00726-DMR
